NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 12/21/2021:
The amendment to claim 9 is acknowledged and accepted.
The cancellation of claim 11 is acknowledged and accepted.

It is noted that the applicant’s argument that “Martinent does not disclose a pin thermode that is not only configured to apply pressure but also heat to the antenna” is not persuasive since claim language does not require the pin thermode to apply heat to the antenna.  The claim language recites “applying pressure and heat to…any one of the RFID chip and the antenna using a top thermode and a pin thermode so as to cure the adhesive”.  Applying heat and pressure using a top thermode and a pin thermode” implies that the combination of the two thermodes must be able to apply heat and pressure, not that the top thermode applies heat and pressure and the pin thermode applies heat and pressure as well.  As such, the claim language, prior to the newly added limitation, did not require the pin thermode to apply heat to the antenna.  More specifically, since Martinet teaches applying heat using a top thermode (inherent to it being a soldering tool) ([0069], [0071], [0084], [0106]) and using a pin thermode (anvil) for applying pressure, e.g. to push the wire against the contact pad through the support ([0073], [0106]-[0108]), the combination of the two are used to apply heat and pressure.  As such, this particular argument is not persuasive.  Nevertheless, the claim is allowable based on the newly added limitation.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to an invention non-elected without traverse.  Accordingly, claims 1-8 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wendy Choi (Reg. No. 36,697) on 1/6/2022.

The application has been amended as follows: 
Cancel claims 1-8 and 16

Allowable Subject Matter
Claims 9, 10 and 12-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, prior art fails to teach or reasonably suggest, either singly or in combination, applying pressure and heat to either both the RFID chip and the antenna or any one of the RFID chip and antenna includes increasing a temperature of at least a portion of the tip (of the pin thermode), in addition to the other limitations of the claim.
Claims not specifically addressed are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876